Citation Nr: 1736179	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left leg disability other than left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A hearing was held before the undersigned in June 2014.  In November 2014, the issue was remanded for further development.

In a March 2017 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability, effective June 21, 2013.  The Veteran has not submitted a notice of disagreement regarding the effective date assigned, and this issue is not otherwise on appeal.


FINDING OF FACT

The preponderance of the evidence is against finding that a chronic left leg disability other than radiculopathy was demonstrated during or is related to the Veteran's active duty service.


CONCLUSION OF LAW

A left leg disability other than radiculopathy was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that while on active duty he was pinned between a truck and a roller which crushed his left leg, cut off the circulation and led to a chronic left leg disability.  At the June 2014 Board hearing, the Veteran further described how his leg was pinned by a truck in service.  He stated that the leg was not broken, but that he lost feeling in his legs and had to recuperate at home for three days.  He stated that he has had left leg numbness ever since that incident, as well as symptoms of burning and stinging.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As was discussed in the Board's prior remand, in March 2014, the Veteran was granted service connection for left lower extremity radiculopathy, secondary to a chronic lumbar strain with degenerative disc disease.  As any left leg symptoms associated with radiculopathy have been service connected and are no longer before the Board, the current issue under consideration is whether the Veteran has symptoms which are separate from those already service-connected under the radiculopathy diagnosis.  

The Board finds that the Veteran is competent to report that he was pinned by a truck in service and feeling symptoms of numbness.  The Veteran's service treatment records include a September 1976 treatment record indicating that his left foot had been run over by a car.  X-rays were negative for evidence of any fracture.  Moreover, the appellant's April 1978 separation examination found normal lower extremities.  On his Report of Medical History, he reported having some swelling and pain in his right ankle and marked both "yes" and "no" for lameness.

The evidence also confirms that the Veteran has a diagnosis of a current left leg disorder other than left lower extremity radiculopathy.  A January 2015 VA examiner diagnosed the Veteran with left knee joint osteoarthritis and left thigh meralgia paresthetica.  The Veteran's VA treatment records show that he has reported left thigh numbness, pain, and burning sensations.  In May 2011, he reported that his legs were crushed by a piece of equipment in 1973 and that since then he had pain, dysesthesias, numbness, and tingling in his upper left thigh.  He reported sensory loss in the left lateral thigh.

The preponderance of the most probative evidence, however, is against finding that the Veteran's current left leg diagnoses, other than radiculopathy, are related to his military service, including due to his reported inservice left leg injury.

The most probative medical opinion on this question was provided by a VA examiner following examination in January 2015.  The examiner discussed the Veteran's injury in service, and his reports of having symptoms of burning and stinging in the left leg since 1973.  The examiner wrote that the Veteran did not claim any other left leg condition other than a left thigh area crush injury which led to those symptoms.  The examiner stated that it was less likely than not that the symptoms which were not due to radicular pain had their onset during service.  The examiner explained that the anatomy of the nerve involved in this condition did not coincide with the described injury to the left thigh in service.  She wrote that it would be expected that if this condition had started from the stated injury in service, the onset of symptoms of the thigh condition would be closer to the time of that injury, which was not evidenced in review of the record.  She explained that meralgia paresthetica was caused by compression of the lateral femoral cutaneous nerve, and that this area was not involved in the described in-service injury.  She also noted that the Veteran had 1976 treatment to the left foot, but that this was not in the location of the Veteran's claimed condition.  She wrote that the Veteran was obese, and that obesity was likely a contributing factor that was associated with the condition of meralgia paresthetica.

The Board finds the January 2015 opinion to be highly probative evidence, as it was written after a competent medical professional reviewed the Veteran's complete medical records and claims file and performed an in-person examination.  The examiner provided an adequate rationale, and the facts discussed by the examiner accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The opinion is further supported by the April 2013 VA examiner, who also stated that the Veteran's left upper thigh condition was not the same continuous condition that he was treated for in service, and that the claimed condition was less likely than not incurred in or caused by service.  There are no contradictory opinions from any medical provider. 

The Board acknowledges that the September 2011 VA thoracolumbar spine examiner noted that the Veteran had a "[l]eft thigh crush injury left patient with altered sensation in left proximal thigh."  This appears to be merely a repetition of the Veteran's own self-reports, and not a medical opinion rendered by the examiner.  Moreover, this examiner did not provide an opinion addressing the etiology of any of the Veteran's left leg disorders, but instead only evaluated the severity of the Veteran's separate back disorder and its relationship to service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical history merely transcribed by a medical professional from a lay party does not become medical evidence).

While the Veteran may sincerely believe that he incurred a chronic left leg disability in service when his leg was pinned by a truck, his testimony on the etiology of his condition or its diagnosis is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's belief that he incurred a chronic left leg disability in service is outweighed by January 2015 medical opinion of the VA examiner.  The appellant's assertion that an in-service injury caused his current diagnosis extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  The most probative evidence on this question is the competent medical opinion of the January 2015 VA examiner.

Lastly, although the Veteran has been diagnosed with left knee osteoarthritis, and while arthritis is a chronic disability, there is no medical evidence that left knee osteoarthritis was compensably disabling within a year of his discharge from active duty, nor has he presented any competent evidence showing such.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, therefore, no evidence which would allow for a grant of service connection on a direct or presumptive basis.

The evidence preponderates against finding entitlement to service connection for a left leg disability other than radiculopathy.  The preponderance of the competent and probative medical evidence shows that the Veteran does not have a chronic left leg disorder that was incurred in service or is otherwise related to any event or injury in service.  Arthritis was not compensably disabling within one year of the Veteran's separation from active duty.  The preponderance of the probative and competent evidence therefore weighs against the claim, and the claim must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left leg disability other than left leg radiculopathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


